   CASE 0:18-cv-03134-SRN-HB Document 1-1 Filed 11/08/18 Page 1 of 6

                                                                        Service of Process
                                                                        Transmittal
                                                                        10/24/2018
                                                                        CT Log Number 534285100
TO:     T.J. England
        C.R. England, Inc.
        4701 W 2100 S
        Salt Lake City, UT 84120-1223

RE:     Process Served in Utah

FOR:    C.R. England, Inc.  (Domestic State: UT)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  JULIAN MAYLON GRAY, PLTF. vs. BRIAN ELLIS BROOKS, ETC. AND C.R. ENGLAND, INC.,
                                  ETC., DFTS.
DOCUMENT(S) SERVED:               SUMMONS, COMPLAINT, ATTACHMENT
COURT/AGENCY:                     HENNEPIN COUNTY - FOURTH JUDICIAL DISTRICT COURT, MO
                                  Case # NONE
NATURE OF ACTION:                 Personal Injury - Vehicle Collision - 07/27/2017
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Midvale, UT
DATE AND HOUR OF SERVICE:         By Process Server on 10/24/2018 at 10:58
JURISDICTION SERVED :             Utah
APPEARANCE OR ANSWER DUE:         Within 20 days after service
ATTORNEY(S) / SENDER(S):          WILLIAM L. WALKER, ESQ.
                                  WALKER LAW OFFICES, P.A.
                                  1300 Lagoon Avenue South
                                  Suite 240
                                  Minneapolis, MO 55508
                                  612-821-0094
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/25/2018, Expected Purge Date:
                                  10/30/2018

                                  Image SOP

                                  Email Notification,  Alisa Buchanan  alisa.buchanan@crengland.com

                                  Email Notification,  T.J. England  Tj.england@crengland.com

                                  Email Notification,  Stephen Calvert  Stephen.calvert@crengland.com

                                  Email Notification,  Tyler Hayes  Tyler.hayes@crengland.com

                                  Email Notification,  Kelly Lowrey  kelly.lowrey@crengland.com

                                  Email Notification,  Leslie Bullard  Leslie.bullard@crengland.com

                                  Email Notification,  Sandy Leatherbury  sandy.leatherbury@crengland.com




                                                                                                                       EXHIBIT
                                                                                                                               A
                                                                        Page 1 of  2 / DS
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
  CASE 0:18-cv-03134-SRN-HB Document 1-1 Filed 11/08/18 Page 2 of 6

                                                                Service of Process
                                                                Transmittal
                                                                10/24/2018
                                                                CT Log Number 534285100
TO:    T.J. England
       C.R. England, Inc.
       4701 W 2100 S
       Salt Lake City, UT 84120-1223

RE:    Process Served in Utah

FOR:   C.R. England, Inc.  (Domestic State: UT)




SIGNED:                          C T Corporation System
ADDRESS:                         1108 East South Union Avenue
                                 Midvale, UT 84047
TELEPHONE:                       212-590-9070




                                                                Page 2 of  2 / DS
                                                                Information displayed on this transmittal is for CT
                                                                Corporation's record keeping purposes only and is provided to
                                                                the recipient for quick reference. This information does not
                                                                constitute a legal opinion as to the nature of action, the
                                                                amount of damages, the answer date, or any information
                                                                contained in the documents themselves. Recipient is
                                                                responsible for interpreting said documents and for taking
                                                                appropriate action. Signatures on certified mail receipts
                                                                confirm receipt of package only, not contents.
            CASE 0:18-cv-03134-SRN-HB Document 1-1 Filed 11/08/18 Page 3 of 6
r..                                                        Salt Lake County Sheriff's Office
                                                                                  Rosie Rivera, Sheriff
                                                                                 Court Services Division

      STATE OF MINNESOTA                                                erved917
                                                                        S     Deputy
                                                                                       14-66li 8Sea
                                                                                       3
      COUNTY OF HENNEPIN                                         FOURQ111-5tadIALIMalelf war hours
                                                                     Saga                    ) .ta
                                                                     Manner of Servi
      Julian Maylon Gray,                            )               Sig
                                                     )
              Plaintiff,                             )
                                                     )                SUMMONS
      vs.                                            )
                                                     )
      Brian Ellis Brooks, and individual, and C.R.
      England, Inc., a Utah Corporation,           )
                                                   )
             Defendant.                            )

      TO: HENNEPIN COUNTY DISTRICT COURT; AND THE ABOVE-NAMED
          DEFENDANT AND THEIR ATTORNEY.

             THE STATE OF MINNESOTA TO THE ABOVE-NAMED DEFENDANTS.

             YOU ARE HEREBY SUMMONED and required to answer the Complaint of the

      Plaintiff in the above-entitled action, which Complaint hereto annexed and herewith

      served upon you, and to serve a copy of your Answer to said Complaint on the attorney

      for the Plaintiffs at his office, 1300 Lagoon Avenue South Suite 240, in the City of

      Minneapolis, County of Hennepin, State of Minnesota, within twenty (20) days after

      service, and if you fail to do so within the time aforesaid, the Plaintiff in this action will

      apply to the Court for the relief demanded in the complaint
                                                  Respectfully submitted,

                                                  WALKER LAW FF CES, P.A.




                                                William L W           . 0300883)
                                                1300 Lagoon Avenue South
                                                Suite 240
                                                Minneapolis, Minnesota 55508
                                                Telephone: (612) 821-0094
      Dated this                         2018 Facsimile: (612) 821-0098
          CASE 0:18-cv-03134-SRN-HB Document 1-1 Filed 11/08/18 Page 4 of 6
r




    STATE OF MINNESOTA                                                        DISTRICT COURT

    COUNTY OF HENNEPIN                                       FOURTH JUDICIAL DISTRICT
                                                                 Case Type: Personal Injury

    Julian MayIon Gray,                           )
                                                  )
            Plaintiff,                            )
                                                  )              COMPLAINT
    VS.                                           )
                                                  )
    Brian Ellis Brooks, and individual, and C.R.
    England, Inc., a Utah Corporation,           )
                                                 )
           Defendants.                           )

    TO: HENNEPIN COUNTY DISTRICT COURT; AND THE ABOVE-NAMED
         DEFENDANT AND THEIR ATTORNEY.

           PLAINTIFF Julian for his cause of action, state and allege that:


                                                I.
                                     Statement of Jurisdiction

          Plaintiff, Julian Maylon Gray, is an adult residing at 4765 Minnetonka Blvd., Apt
    206, in Saint Louis Park Minnesota 55416. At the time of the collision, Defendant Brooks
    Brian Ellis resided at 8716 Kentdale, in San Antonio Texas 78239. At the time of the
    collision, Defendant C.R. England, a Utah Corporation, had its corporate offices and
    principal place of business located at 4701 W. 2100 S. in Salt Lake City Utah 84120.


                                               IL
                                Facts to Support Cause of Action

          On or about 07/27/2017, in the City of Saint Louis Park, County of Hennepin, State
    of Minnesota, at approximately 8:50 am, Plaintiff was operating his 2012 Volvo and was
    attempting to take a right turn onto Texas Avenue from a stop sign located adjacent to,
    and to the right, of the right turn lane located in the Cub Food parking lot at or near 3620
    Texas Ave. South in Saint Louis Park, Minnesota.

         On or about 07/27/2017 at approximately 8:50am, Defendant was operating an 18-
    wheeler commercial truck with the permission of its owner Defendant, C.R. England, Inc.
    and was attempting to exit the same Cub Foods parking lot by making a right turn onto
    Texas Ave from the left turn lane striking Plaintiff's vehicle on its passenger side.
    CASE 0:18-cv-03134-SRN-HB Document 1-1 Filed 11/08/18 Page 5 of 6




      Defendant failed to turn left as was required by the left turn pavement marking,
failed to maintain a proper lookout, failed to properly control his vehicle, and was
otherwise negligent in the operation of the C.R. England'owned truck.


                                            IH.
                                     Relief Demanded

      That as a direct and proximate result of Defendant Ellis's negligence and
carelessness, and as a direct and proximate cause of C.R. England Inc.'s negligent hiring,
negligent training, and negligent supervision and retention of its employees, Plaintiff
Gray was caused to suffer and sustained severe, painful, and permanent injuries, and will
in the future incur losses and expenses for hospitalization and medical treatment; and as a
result, he has in the past and will in the future incur loss of wages, salary and income, as a
result, he has in the past and will in the future incur a loss of general earning capacity and
has satisfied the tort thresholds of Minn. Stat. §65B all to her general and special
damages in a sum in excess of Fifty Thousand and no/100s ($50,000.00) Dollars.



      WHEREFORE, plaintiff demands judgment against defendant for a sum in excess
of Fifty Thousand and no/100s ($50,000.00) Dollars, together with her interest, costs and
disbursements incurred herein.




                                           Respectfully submitted,

                                           WALKER LA                s, P.A.




                                          William . ¶"er, Esq. (#300883)
                                          1300 goon Avenue South
                                          Suite 240
                                          Minneapolis, Minnesota 55508
                                          Telephone: (612) 821-0094
Dated this       day o              2018 Facsimile: (612) 821-0098
    CASE 0:18-cv-03134-SRN-HB Document 1-1 Filed 11/08/18 Page 6 of 6




                               ACKNOWLEDGMENT

      The plaintiffs hereby acknowledge that costs, disbursementiand reasonable
attorney and witness fees may be awarded to the defendant pursuant to Minn. Stat.
§549.21, subd. 2.




                                                     ttorney for Plaintiffs
